Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
(Robert H. Baldwin)

This Employment Agreement (this “Agreement”) is entered into as of December 13,
2010 (the Effective Date”) by and between MGM Resorts International (“Employer”,
“Company”, “we” or “us”), and Robert H. Baldwin (“Employee” or “you”).

1.   Employment. We hereby employ you, and you hereby accept employment by us,
as Chief Design and Construction Officer of MGM Resorts International to perform
such executive, managerial or administrative duties in this role or other senior
executive role based in Las Vegas, Nevada as we may specify from time to time
during the Employment Term (as defined in Section 2). In construing the
provisions of this Agreement, the term “Employer”, “we” or “us” includes all of
our subsidiary, parent and affiliated companies, but specifically excludes
Tracinda Corporation, its stockholder or stockholders, and its subsidiaries.  
2.   Term. The term of your employment under this Agreement commences on the
Effective Date and it terminates on December 13, 2014 (the “Employment Term”).
This Agreement replaces and supersedes in all respects the Employment Agreement
between you and us dated September 16, 2005, as amended on December 31, 2008
(the “Prior Agreement”).   3.   Compensation and Benefits.

  3.1   Base Salary. Effective January 5, 2010 through the end of the Employment
Term, we shall pay you a minimum annual salary of $1,650,000, payable in arrears
at such frequencies and times as we pay our other employees. No later than ten
(10) calendar days following the Effective Date, we will make a one-time
catch-up payment in an amount equal to the excess of the base salary payable
under this Agreement for periods on or after January 5, 2010 and prior to the
Effective Date over the base salary paid to you for such periods under the Prior
Agreement.     3.2   Bonuses. You shall be entitled to an annual bonus (“Bonus”)
determined under our Annual Performance-Based Incentive Plan for Executive
Officers, or any successor plan (the “Bonus Plan”). The terms of your Bonus for
fiscal year 2010 shall be as currently established pursuant to the Prior
Agreement. Commencing with fiscal year 2011, your annual target bonus shall be
$2,700,000. Any Bonus under this Section 3.2 shall be paid at such time as we
pay Bonuses under the Bonus Plan to our other senior executives with respect to
such fiscal year, but not earlier than January 1 or later than March 15
following the end of each fiscal year. Any such Bonus shall be structured to
comply with Section 162(m) of the Internal Revenue Code (“Code”) unless
otherwise determined by the Compensation Committee. Any such Bonus shall be
subject to the Policy on Recovery of Incentive Compensation in Event of
Financial Restatement, attached as Appendix A to this Agreement, as such policy
may be modified by the Company from time to time to apply generally to senior
executive officers. You may be eligible to receive additional bonuses as
determined by us in our sole and absolute discretion.

- 1 -



--------------------------------------------------------------------------------



 



  3.3   Additional Cash Bonus. You shall be entitled to receive an additional
cash bonus for completion of the City Center Project in the amount of $1,500,000
payable within ten (10) calendar days following the Effective Date.     3.4  
Equity Awards.

  3.4.1   Any outstanding equity awards granted prior to the Effective Date
shall be subject to the terms of the applicable award agreement and the Prior
Agreement, and such terms shall remain in full force and effect with respect to
such awards and shall not be altered by this Agreement.     3.4.2   You shall be
granted at the next meeting of the Compensation Committee held on or after the
Effective Date stock appreciation rights with respect to 750,000 shares of
common stock of Employer pursuant to the Company’s Omnibus Incentive Plan as
amended and restated, which shall be subject to the standard terms set forth in
the applicable award agreements (“SARs Agreements”).     3.4.3   You shall be
eligible for annual equity awards beginning in [ 2011] in forms and amounts
determined by the Compensation Committee in its discretion. These and any other
equity awards granted on or after the Effective Date shall be subject to such
terms as the Compensation Committee may determine in its discretion.

  3.5   Benefits. You are also eligible to receive generally applicable fringe
benefits commensurate with those received by our employees in the most senior
executive positions. We will also reimburse you for all reasonable business and
travel expenses you incur in performing your duties under this Agreement,
payable in accordance with our customary practices and policies, as we may
modify and amend them from time to time.     3.6   Indemnification. You shall be
entitled to indemnification rights and directors and officers liability
insurance coverage no less favorable than that provided to other directors and
officers of Employer from time to time.

4.   Extent of Services. You agree that your employment by us is full time and
exclusive. You further agree to perform your duties in a competent, trustworthy
and businesslike manner. You agree that while you are employed by us, you will
not render any services of any kind (whether or not for compensation) for any
person or entity other than us, and that you will not engage in any other
business activity (whether or not for compensation) that is similar to or
conflicts with your duties under this Agreement, without the approval of the
Board of Directors of MGM Resorts International or the person or persons
designated by the Board of Directors to determine such matters. Subject to the
above-referenced discretion of the Board of Directors, it is understood that you
may continue to serve in the capacities specified on Exhibit B hereto.   5.  
Policies and Procedures. You agree and acknowledge that you are bound by our
policies and procedures as they may be modified and amended by us from time to
time. In the event the terms in this Agreement conflict with our policies and
procedures, the terms of this

- 2 -



--------------------------------------------------------------------------------



 



    Agreement shall take precedence. As you are aware, problem gaming and
underage gambling can have adverse effects on individuals and the gaming
industry as a whole. You acknowledge that you have read and are familiar with
our policies, procedures and manuals and agree to abide by them. Because these
matters are of such importance to us, you specifically confirm that you are
familiar with and will comply with our policies of prohibiting underage gaming,
supporting programs to treat compulsive gambling and promoting diversity in all
aspects of our business.   6.   Licensing Requirements. You acknowledge that we
are engaged in a business that is or may be subject to and exists because of
privileged licenses issued by governmental authorities in Nevada, New Jersey,
Michigan, Mississippi, Illinois, Macau S.A.R., and other jurisdictions in which
we are engaged in a gaming business or where we have applied to (or during the
Employment Term may apply to) engage in a gaming business. You shall apply for
and obtain any license, qualification, clearance or other similar approval which
we or any regulatory authority which has jurisdiction over us requests or
requires that you obtain.   7.   Failure to Satisfy Licensing Requirement. We
have the right to terminate your employment under Section 10.1 of this Agreement
if: (i) you fail to satisfy any licensing requirement referred to in Section 6
above; (ii) we are directed to cease business with you by any governmental
authority referred to in Section 6 above; (iii) we determine, in our reasonable
judgment, that you were, are or might be involved in, or are about to be
involved in, any activity, relationship(s) or circumstance which could or does
jeopardize our business, reputation or such licenses; or (iv) any of our
licenses is threatened to be, or is, denied, curtailed, suspended or revoked as
a result of your employment by us or as a result of your actions.   8.  
Restrictive Covenants

  8.1   Competition. You acknowledge that, in the course of performing your
responsibilities under this Agreement, you will form relationships and become
acquainted with Confidential Information. You further acknowledge that such
relationships and the Confidential Information are valuable to us, and the
restrictions on your future employment contained in this Agreement, if any, are
reasonably necessary in order for us to remain competitive in our various
businesses. In consideration of this Agreement and the compensation payable to
you under this Agreement, and in recognition of our heightened need for
protection from abuse of relationships formed or Confidential Information
garnered before and during the Employment Term of this Agreement, you covenant
and agree that, except as otherwise explicitly provided in Section 10.7 of this
Agreement, if you are not employed by us for the entire Employment Term, then
during the entire Restrictive Period you shall not directly or indirectly be
employed by, provide consultation or other services to, engage in, participate
in or otherwise be connected in any way (other than through passive ownership of
1% or less of the outstanding voting securities) with any Competitor. You
further agree that in the event of any breach of your obligations under this
Section 8.1, any obligations of Employer under this Agreement will terminate,
other than obligations under this Agreement with respect to any salary, Bonus
attributable to our most recently completed fiscal year prior to termination of
your active

- 3 -



--------------------------------------------------------------------------------



 



      employment (determined in accordance with the Bonus Plan, including the
exercise of discretion by the committee administering such Bonus Plan which may
reduce or eliminate such Bonus), or business or travel expense reimbursements,
in each case to the extent accrued and unpaid as of the termination of your
active employment, and except as otherwise provided in Section 3.3 and the SARs
Agreements. The terms “Confidential Information,” “Restrictive Period” and
“Competitor” are defined in Section 23. Your obligations during the period of
your employment and Restrictive Period under this Section 8.1 include but are
not limited to the following:

  8.1.1   You will not make known to any third party the names and addresses of
any of our customers, or any other information pertaining to those customers.  
  8.1.2   You will not call on, solicit and/or take away, or attempt to call on,
solicit and/or take away, any of our customers, either for your own account or
for any third party.     8.1.3   You will not call on, solicit and/or take away,
any of our potential or prospective customers, on whom you called or with whom
you became acquainted during employment by us (either before or during the
Employment Term), either for your own account or for any third party.     8.1.4
  You will not approach or solicit any of our employees with a view towards
enticing such employee to leave our employ to work for you or for any third
party, or hire any of our employees, without our prior written consent, which we
may give or withhold in our sole discretion.

  8.2   Confidentiality. You further covenant and agree that you will not at any
time during or after the Employment Term, without our prior written consent,
disclose to any other person or business entities any Confidential Information
or utilize any Confidential Information in any way, including, to the extent it
constitutes or uses Confidential Information, any communication with or contact
with any of our customers or other persons or entities with whom we do business,
other than in connection with your employment hereunder.     8.3   Employer’s
Property. You hereby confirm that the Confidential Information constitutes our
sole and exclusive property (regardless of whether you possessed or claim to
have possessed any of such Confidential Information prior to the date hereof).
You agree that upon termination of your active employment with us, you will
promptly return to us all notes, notebooks, memoranda, computer disks, and any
other similar repositories of Confidential Information (regardless of whether
you possessed such Confidential Information prior to the date hereof) containing
or relating in any way to the Confidential Information, including but not
limited to the documents referred to on Exhibit A hereto. Such repositories of
Confidential Information also include but are not limited to any so-called
personal files or other personal data compilations in any form, which in any
manner contain any Confidential Information.

- 4 -



--------------------------------------------------------------------------------



 



  8.4   Notice to Employer. You agree to notify us immediately of any other
persons or entities for whom you work or provide services while you are employed
by us or within the Restrictive Period (excluding serving on boards of
directors, occasional consulting services for a non-Competitor, and similar
activities), and to provide such information as we may reasonably request
regarding any compensation or benefits you earn or receive from such work or
services during the Restrictive Period within a reasonable time following such
request. If you fail to provide such notice or information, which failure is not
cured by you within ten (10) days after written notice thereof from us, our
obligations under this Agreement shall cease, other than obligations under this
Agreement with respect to any salary, Bonus attributable to our most recently
completed fiscal year prior to termination of your active employment (determined
in accordance with the Bonus Plan, including the exercise of discretion by the
committee administering such Bonus Plan which may reduce or eliminate such
Bonus), or business or travel expense reimbursements, in each case to the extent
accrued and unpaid as of the termination of your active employment, and except
as otherwise provided in Section 3.3 and the SARs Agreements. You further agree
to promptly notify us, while you are employed by us or within the Restrictive
Period, of any contacts made by any gaming licensee which concern or relate to
an offer to employ you or for you to provide consulting or other services during
your employment with us or the Restrictive Period.

9.   Representation and Additional Agreements. You hereby represent, warrant and
agree that:

  9.1   The covenants and agreements contained in Sections 4 and 8 above are
reasonable in their geographic scope, duration and content; our agreement to
employ you and a portion of the compensation and consideration we have agreed to
pay you under Section 3 of this Agreement, are in partial consideration for such
covenants and agreements; you agree that you will not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements, and
such covenants and agreements shall survive the termination of this Agreement
and your employment with Employer.     9.2   The enforcement of any remedy under
this Agreement will not prevent you from earning a livelihood, because your past
work history and abilities are such that you can reasonably expect to find work
in other areas and lines of business;     9.3   The covenants and agreements
stated in Sections 4, 6, 7 and 8 of this Agreement are essential for our
reasonable protection;     9.4   We have reasonably relied on your
representations, warranties and agreements, including those set forth in this
Section 9; and     9.5   You have the full right to enter into this Agreement
and by entering into and performance of this Agreement, you will not violate or
conflict with any arrangements or agreements you may have with any other person
or entity.

- 5 -



--------------------------------------------------------------------------------



 



  9.6   You agree that in the event of your breach of any covenants and
agreements set forth in Sections 4 and 8 above, we may seek to enforce such
covenants and agreements through any equitable remedy, including specific
performance or injunction, without waiving any claim for damages. In any such
event, you waive any claim that we have an adequate remedy at law.

10.   Termination.

  10.1   Employer’s Good Cause Termination. We have the right to terminate your
employment under this Agreement at any time during the Employment Term for
Employer’s Good Cause (which term is defined in Section 23). Upon any such
termination, we will have no further liability or obligations whatsoever to you
under this Agreement, except as provided in this Section 10.1, Section 3.3, and
the SARs Agreements and with respect to business or travel expense
reimbursements accrued and unpaid as of the date of such termination. In the
event of such termination, you will be entitled to receive (i) your salary
through the date of such termination (to the extent not previously paid) and
(ii) any Bonus attributable to our most recently completed fiscal year to the
extent not previously paid (determined in accordance with the Bonus Plan,
including the exercise of discretion by the committee administering such Bonus
Plan which may reduce or eliminate such Bonus), which shall be paid on the Bonus
Payment Date for the applicable fiscal year.     10.2   Death. Your employment
under this Agreement shall terminate in the event of your death during the
Employment Term. Upon any such termination, we will have no further liability or
obligations whatsoever to you under this Agreement, except as provided in this
Section 10.2, Section 10.8, Section 3.3, and the SARs Agreements and with
respect to business or travel expense reimbursements accrued and unpaid as of
the date of such termination. In the event of such termination, your beneficiary
(as designated by you on our benefit records) will be entitled to receive
(i) your salary through the date of your death (to the extent not previously
paid) and for an additional twelve (12) month period following your death, such
amount to be paid at regular payroll intervals, (ii) any Bonus attributable to
our most recently completed fiscal year to the extent not previously paid
(determined through application of the Bonus formula with respect to such year
on a non-discretionary basis except to the extent all executives who participate
in the same bonus arrangement that applies to you are treated in an identical
fashion with respect to their Bonuses), which shall be paid on the Bonus Payment
Date for the applicable fiscal year, and (iii) an additional amount equal to
what your Bonus would have been for the fiscal year in which your death occurs
(determined through application of the Bonus formula with respect to such year
on a non-discretionary basis except to the extent all executives who participate
in the same bonus arrangement that applies to you are treated in an identical
fashion with respect to their Bonuses), pro rated through the date of your
death, which shall be paid on the Bonus Payment Date for the applicable fiscal
year.     10.3   Employer’s Termination Due to Disability. We have the right to
terminate your active employment under this Agreement at any time during the
Employment Term hereof due to your Disability (which term is defined in
Section 23). Upon any such

- 6 -



--------------------------------------------------------------------------------



 



      termination, we will have no further liability or obligations whatsoever
to you under this Agreement, except as provided in this Section 10.3,
Section 10.8, Section 3.3, and the SARs Agreements and with respect to business
or travel expense reimbursements accrued and unpaid as of the date of such
termination. In the event of Employer’s termination of your active employment
due to your Disability (which term is defined in Section 23) during the
Employment Term, we will pay you or your beneficiary (as designated by you on
our benefit records) in the event of your death during the period in which
payments are being made (i) your salary through the date of termination of
active employment (to the extent not previously paid), and for an additional
twelve (12) month period following the date of such termination, such amount to
be paid at regular payroll intervals, net of payments received by you from any
short term disability policy which is either self-insured by us or the premiums
of which were paid by us (and not charged as compensation to you), (ii) any
Bonus attributable to our most recently completed fiscal year to the extent not
previously paid (determined through application of the Bonus formula with
respect to such year on a non-discretionary basis except to the extent all
executives who participate in the same bonus arrangement that applies to you are
treated in an identical fashion with respect to their Bonuses), which shall be
paid on the Bonus Payment Date, and (iii) a lump sum payment in an amount equal
to what your Bonus would have been for the fiscal year in which termination of
active employment occurs (determined through application of the Bonus formula
with respect to such year on a non-discretionary basis except to the extent all
executives who participate in the same bonus arrangement that applies to you are
treated in an identical fashion with respect to their Bonuses), pro rated
through the date of such termination, which amount shall be paid on the date
that is one year following the date of such termination or within ninety
(90) days thereafter.     10.4   Employer’s No Cause Termination. We have the
right to terminate your active employment under this Agreement on written notice
to you in our sole discretion for any cause we deem sufficient or for no cause,
at any time during the Employment Term. Upon such termination (excluding any
termination described in Section 10.1 or Section 10.3), our sole liability to
you under this Agreement shall be as follows, except as otherwise provided in
Section 10.8, Section 3.3, and the SARs Agreements and with respect to business
or travel expense reimbursements accrued and unpaid as of the date of such
termination:

  10.4.1   We will treat you as an inactive employee through the Restrictive
Period and you will be entitled to receive (i) your salary through the date of
termination of active employment (to the extent not previously paid), (ii) your
salary for an additional twelve (12) month period following the date of such
termination, such amount to be paid at regular payroll intervals, (iii) any
Bonus attributable to our most recently completed fiscal year to the extent not
previously paid (determined through application of the Bonus formula with
respect to such year on a non-discretionary basis except to the extent all
executives who participate in the same bonus arrangement that applies to you are
treated in an identical fashion with respect to their Bonuses), which shall be
paid on the Bonus Payment Date, and (iv) a lump sum payment equal to the excess
of

- 7 -



--------------------------------------------------------------------------------



 



      $4,000,000 over the aggregate amount of the payments described in (ii),
such lump sum payment to be paid on the date that is one year following the date
of termination of active employment or within ninety (90) days thereafter. You
will not be entitled to any pro-rated Bonus for the year in which the
termination of active employment occurs. During inactive status, you will not be
eligible for flex or vacation time, discretionary bonus, new equity grants, or
any other compensation or benefits, except as provided in this Section 10.4,
Section 10.8, Section 3.3, and the SARs Agreements.     10.4.2   Upon any such
termination of active employment, you will continue to be bound by the
restrictions in Section 8 above. Notwithstanding anything herein to the
contrary, while you are in an inactive status, you may be employed by or provide
consultation services to a non-Competitor, provided that we will be entitled to
offset up to $2,000,000 of the amounts being paid by us pursuant to
Section 10.4.1 by the compensation and/or consultant’s fees being paid to or
earned by you during the Restrictive Period (including any deferred compensation
from persons other than the Company and its affiliates, but excluding any
compensation received from serving on boards of directors, occasional consulting
services for a non-Competitor, and similar activities). The offset under the
preceding sentence shall be applied first by reducing the salary payment under
(i) of Section 10.4.1 for any payroll period by the amount of such compensation
and/or consultant’s fees paid to you during that payroll period, and then by
reducing the payment under (iii) of Section 10.4.1 by any remaining amount of
such compensation and/or consultant’s fees; provided that such reductions shall
not exceed $2,000,000 in the aggregate.

  10.5   Employee’s Good Cause Termination. You may terminate your active
employment under this Agreement for Employee’s Good Cause (which term is defined
in Section 23). Prior to any such termination under this Section 10.5 being
effective, you agree to give us thirty (30) days’ advance written notice
specifying the facts and circumstances of our alleged breach. During such thirty
(30) day period, we may either cure the breach (in which case your notice will
be considered withdrawn and this Agreement will continue in full force and
effect) or declare that we dispute that Employee’s Good Cause exists, in which
case this Agreement will continue in full force until the dispute is resolved in
accordance with Section 11 and Exhibit C. In the event your active employment
under this Agreement is terminated under this Section 10.5, you will be treated
as if your active employment had been terminated pursuant to Section 10.4 and
shall be entitled to all the compensation and benefits provided for therein.    
10.6   Employee’s No Cause Termination. In the event you terminate your active
employment under this Agreement without Employee’s Good Cause and other than
pursuant to Section 10.7, we will have no further liability or obligations
whatsoever to you under this Agreement, except as provided in this Section 10.6,
Section 3.3 and the SARs Agreements and with respect to business or travel
expense reimbursements accrued and unpaid as of the date of such termination. In
the event of such termination, you will be entitled to (i) your salary through
the date of termination of

- 8 -



--------------------------------------------------------------------------------



 



      active employment (to the extent not previously paid) and (ii) any Bonus
attributable to our most recently completed fiscal year to the extent not
previously paid (determined in accordance with the Bonus Plan, including the
exercise of discretion by the committee administering such Bonus Plan which may
reduce or eliminate such Bonus), which shall be paid on the Bonus Payment Date;
provided, however, that we will be entitled to all of our rights and remedies by
reason of such termination, including without limitation, the right to enforce
the covenants and agreements contained in Section 8 and our right to recover
damages. You will not be entitled to any pro-rated Bonus for the year in which
the termination of active employment occurs.     10.7   Change of Control. In
the event there is a Change of Control of the Company (which term is defined in
Section 23), you shall have the right to terminate your employment under this
Agreement upon thirty (30) days notice to us, provided that such notice must be
given by you to us no later than ninety (90) days following the Change of
Control (and may be given to us prior to the Change of Control conditional upon
occurrence of the Change of Control), and our sole liability to you under this
Agreement shall be as follows, except as otherwise provided in Section 10.8,
Section 3.3, and the SARs Agreements and with respect to business or travel
expense reimbursements accrued and unpaid as of the date of such termination:

  10.7.1   Upon any such termination of active employment pursuant to this
Section 10.7, we shall pay you in a lump sum an amount equal to the sum of (i)
$4,000,000 and (ii) any Bonus attributable to our most recently completed fiscal
year to the extent not previously paid (determined through application of the
Bonus formula with respect to such year on a non-discretionary basis except to
the extent all executives who participate in the same bonus arrangement that
applies to you are treated in an identical fashion with respect to their
Bonuses). You will not be entitled to any pro-rated Bonus for the year in which
the termination of active employment occurs.     10.7.2   Notwithstanding the
foregoing, in the event that the Change of Control is not a Section 409A Change
in Control Event (which term is defined in Section 23), you shall not be
entitled to payment under Section 10.7.1 but shall instead be entitled to
receive: (i) your salary through the date of termination of active employment
(to the extent not previously paid), (ii) your salary for an additional twelve
(12) month period following the date of such termination, such amount to be paid
at regular payroll intervals, (iii) any Bonus attributable to our most recently
completed fiscal year to the extent not previously paid (determined through
application of the Bonus formula with respect to such year on a
non-discretionary basis except to the extent all executives who participate in
the same bonus arrangement that applies to you are treated in an identical
fashion with respect to their Bonuses), which shall be paid on the Bonus Payment
Date, and (iv) a lump sum payment equal to the excess of $4,000,000 over the
aggregate amount of the payments described in (ii), such lump sum payment to be
paid on the date that is one year following the date of termination of active
employment or within ninety (90) days thereafter. You

- 9 -



--------------------------------------------------------------------------------



 



      will not be entitled to any pro-rated Bonus for the year in which the
termination of active employment occurs.     Upon any termination of employment
pursuant to this Section 10.7, you shall be released from your obligations
pursuant to Section 8.1. We will cooperate with you, consistent with applicable
law, to minimize excise tax, if any, pursuant to Section 4999 of the Code (or
any successor provision) which may arise as a consequence of any payment under
this Section 10.7.

  10.8   Health and Insurance Benefits. Solely in the event of termination of
your active employment pursuant to Sections 10.2, 10.3, 10.4, 10.5, or 10.7, you
shall be entitled to the following benefits: we shall maintain you and your
dependents, if any, as participants in all health and insurance programs in
which you or they are then participating (as such programs may be changed by
Employer from time to time for its employees in positions comparable to yours
and subject to the eligibility requirements of such programs to the extent
imposed by third party providers) for a period of up to four (4) years following
the date of termination of your active employment, provided that Employer shall
not be obligated to provide such coverage: (i) for any period during which you
or your dependents are eligible to receive equivalent health and/or insurance
benefits, as applicable from an employer, (ii) as to your spouse and any
dependents solely of your spouse, following the date of your divorce or (in the
event of your death) the remarriage of your spouse, or (iii) as to your
dependents other than your spouse, after such other dependents reach age 25. In
the event that Employer is unable to provide continued coverage, then Employer
shall make a cash payment equal to its cost of providing such coverage (which
will be the COBRA cost for medical coverage). Any coverage provided by Employer
will be secondary to, and subject to reduction by, any coverage which you or
your dependents are eligible to receive from another employer. Employer shall
not be required to make any tax gross-up payment in the event that any benefit
under this Section 10.8 is taxable.     10.9   Excise Tax Limitation.

  10.9.1   Notwithstanding anything contained in this Agreement to the contrary,
(i) in the event that any payments or benefits (within the meaning of
Section 280G(b)(2) of the Code) to you or for your benefit paid or payable
pursuant to the terms of this Agreement or otherwise in connection with, or
arising out of, your employment with the Company on a change in ownership or
control within the meaning of Section 280G of the Code (“Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code (“Excise Tax”),
and (ii) (A) the net amount of the Payments that you would retain after payment
of the Excise Tax and federal and state income taxes with respect to the
Payments would be less than (B) the net amount of the Payments you would retain,
after payment of federal and state income taxes with respect to the Payments, if
the Payments were reduced to the maximum amount such that no portion of the
Payments would be subject to the Excise Tax (“Section 4999 Limit”), then the
Payments shall be reduced (but not

- 10 -



--------------------------------------------------------------------------------



 



      below zero) to the Section 4999 Limit. The Company shall reduce or
eliminate the Payments first by reducing or eliminating those Payments that are
not payable in cash and then by reducing or eliminating cash Payments, in each
case in reverse order beginning with Payments that are to be paid the farthest
in time from the Determination (as hereinafter defined). For purposes of the
calculations described above, it shall be assumed that your tax rate will be the
maximum marginal federal and state income tax rate on earned income.     10.9.2
  If the Company or you believe in good faith that any of the Payments may be
subject to the Excise Tax, the determination of whether and to what extent the
Payments are subject to the Excise Tax and the amount of the Section 4999 Limit
(“Determination”) shall be made, at the Company’s expense, by the accounting
firm which is the Company’s accounting firm prior to the applicable change in
ownership or control (within the meaning of Section 280G of the Code) or another
nationally recognized accounting firm designated by the Board (or a committee
thereof) prior to the change in ownership or control (“Accounting Firm”). The
Accounting Firm shall provide its calculations, together with detailed
supporting documentation, both to the Company and to you before payment of the
Payments (if requested at that time by the Company or you) or at such other time
as requested by the Company or you (in either case provided that the Company or
you believe in good faith that any of the Payments may be subject to the Excise
Tax). Within ten (10) calendar days of the delivery of the Determination to you,
you shall have the right to dispute the Determination. The existence of any such
dispute shall not in any way affect your right to receive the Payments in
accordance with the Determination. If there is no such dispute, the
Determination by the Accounting Firm shall be final, binding and conclusive upon
the Company and you, subject to the application of Section 10.9.3.     10.9.3  
As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code, it is possible that a Payment or portion thereof either will have been
made or will not have been made by the Company, in either case in a manner
inconsistent with the limitations provided in Section 10.9.1 (an “Excess
Payment” or “Underpayment”, respectively). If it is established pursuant to
(i) a final determination of a court for which all appeals have been taken and
finally resolved or the time for all appeals has expired, or (ii) an Internal
Revenue Service (“IRS”) proceeding which has been finally and conclusively
resolved, that an Excess Payment has been made, such Excess Payment shall be
deemed for all purposes to be a loan to you made on the date you received the
Excess Payment and you shall repay the Excess Payment to the Company on demand,
together with interest on the Excess Payment at one hundred twenty percent
(120%) of the applicable federal rate (as defined in Section 1274(d) of the
Code) compounded semi-annually from the date of your receipt of such Excess
Payment until the date of repayment. If it is determined (i) by the Accounting
Firm, the Company (including any position taken by the Company, together with
its consolidated group, on its federal income tax return), or the IRS,
(ii) pursuant to a determination by a court, or

- 11 -



--------------------------------------------------------------------------------



 



(iii) upon the resolution to your satisfaction of any dispute in accordance with
Section 10.9.2, that an Underpayment has occurred, the Company shall pay an
amount equal to the Underpayment to you within ten (10) calendar days of such
determination or resolution, together with interest on such amount at one
hundred twenty percent (120%) of the applicable federal rate compounded
semi-annually from the date such amount should have been paid to you until the
date of payment. In the event that the Payments have been reduced pursuant to
Section 10.9.1, the Company will bear all fees and expenses of any audit, suit
or proceeding by the IRS or any other taxing authority against the Company or
against you, or of any claim for refund, appellate procedure, or suit brought by
the Company or you against the Internal Revenue Service or any other taxing
authority, in each case relating to the Excise Tax.

  10.10   Survival of Covenants. Notwithstanding anything contained in this
Agreement to the contrary, except as specifically provided in Section 10.7 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 will survive a termination of this Agreement
and your employment with Employer, regardless of the reason for such
termination.

11.   Disputed Claim/Arbitration. Any Disputed Claim (as such term is defined in
Section 23) and any other dispute relating to this Agreement, the SARs
Agreements, or your employment with Employer shall be resolved by arbitration
pursuant to Exhibit C (which constitutes a material provision of this
Agreement), except as otherwise provided in Exhibit C. Any arbitration under
this Section 11 shall take place in Las Vegas, Nevada. With respect to any
Disputed Claim, no Employee’s Good Cause exists for purposes of your termination
rights pursuant to Section 10.5 unless and until the arbitration process is
finally resolved in your favor and we thereafter fail to satisfy such award
within thirty (30) days of its entry. Nothing herein shall preclude or prohibit
us from invoking the provisions of Section 10.4, or of our seeking or obtaining
injunctive or other equitable relief. In the event of a purported termination of
your active employment by us pursuant to Section 10.1 or Section 10.3 or by you
under Section 10.5 which is disputed by the other party, if you prevail in the
arbitration, you shall not be entitled to reinstatement, but shall be entitled
to the payments and benefits due to you under the provisions of Section 10.4 or
Section 10.5, respectively. To the extent we shall not have paid such payments
and benefits during the period of such dispute and you are the prevailing party
in such arbitration, in addition to any other award, you shall be entitled to
interest at a rate equal to our blended cost of funds during such period.   12.
  Severability. If any provision hereof is unenforceable, illegal, or invalid
for any reason whatsoever, such fact shall not affect the remaining provisions
of this Agreement, except in the event a law or court decision, whether on
application for declaration, or preliminary injunction or upon final judgment,
declares one or more of the provisions of this Agreement that impose
restrictions on you unenforceable or invalid because of the geographic scope or
time duration of such restriction. In such event, you and we agree that the
invalidated restrictions are retroactively modified to provide for the maximum
geographic scope and time duration which would make such provisions enforceable
and valid. This Section 12 does not limit our rights to seek damages or such
additional relief as may be allowed by law

- 12 -



--------------------------------------------------------------------------------



 



    and/or equity in respect to any breach by you of the enforceable provisions
of this Agreement.   13.   Travel and Related Matters. During the Employment
Term, it is anticipated that you will be required to travel extensively on
behalf of us. Such travel, if by air, may be on aircraft provided by us (if
authorized by the Chief Executive Officer), or if commercial airlines are used,
on a first-class basis (or best available basis, if first class is not
available).   14.   Attorneys’ Fees. In the event suit is brought (including
arbitration proceedings) to enforce or to recover damages suffered as a result
of breach of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees and costs of suit.   15.   No Waiver of Breach or
Remedies. No failure or delay on the part of you or us in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.   16.   Amendment or Modification. No amendment,
modification, termination or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by you and a duly
authorized member of our senior management. No consent to any departure by you
from any of the terms of this Agreement shall be effective unless the same is
signed by a duly authorized member of our senior management. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.   17.   Governing Law. The laws of the State of Nevada
shall govern the validity, construction and interpretation of this Agreement,
and except as provided in Section 11 and Exhibit C, the courts of the State of
Nevada shall have exclusive jurisdiction over any claim with respect to this
Agreement.   18.   Number and Gender. Where the context of this Agreement
requires, the singular shall mean the plural and vice versa, and references to
males shall apply equally to females and vice versa.   19.   Headings. The
headings in this Agreement have been included solely for convenience of
reference and shall not be considered in the interpretation or construction of
this Agreement.   20.   Assignment. This Agreement is personal to you and may
not be assigned by you.   21.   Successors and Assigns. This Agreement shall be
binding upon our successors and assigns.   22.   Prior Agreements. This
Agreement shall supersede and replace any and all other employment agreements
which may have been entered into by and between the parties. Any such prior
employment agreements shall be of no force and effect after execution of this
Agreement and the SARs Agreements by both parties.

- 13 -



--------------------------------------------------------------------------------



 



23.   Certain Definitions. As used in this Agreement:       “Board” or “Board of
Directors” means the Board of Directors of MGM Resorts International.      
“Bonus Payment Date” means, with respect to a fiscal year, the date we pay
Bonuses for such fiscal year to our other senior executives (but not earlier
than January 1 or later than March 15 following the end of the applicable fiscal
year).       “Change of Control” shall mean the first to occur of any of the
following events:

  (1)   Any “person” or “group” of persons (as such terms are used in §13 and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company’s principal stockholder as reflected in the
Company’s Proxy Statement dated March 29, 2002 (the “Principal Stockholder”),
the Principal Stockholder’s sole shareholder, members of the immediate family,
as well as the heirs and legatees, of the Principal Stockholder’s sole
shareholder and trusts or other entities for the benefit of such persons or
affiliates of such persons (as such term “affiliates” is defined in the rules
promulgated by the Securities and Exchange Commission) (the “Principal
Stockholder Group”), becomes the beneficial owner (as that term is used in
§13(d) of the Exchange Act), directly or indirectly, of fifty percent (50%) or
more of the Company’s capital stock entitled to vote generally in the election
of directors;     (2)   At any time, individuals who, at the date of this
Agreement, constitute the Board of Directors of the Company, and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of in excess of seventy five percent (75%)
of either (a) the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, or (b) the members of the Company’s Executive Committee
then still in office who either were members at the beginning of the period or
whose election or nomination for election to the Executive Committee was
previously so approved by the directors or the Executive Committee, cease for
any reason to constitute at least a majority of the Board;     (3)   Any
consolidation or merger of the Company, other than a consolidation or merger of
the Company in which the holders of the Stock immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the Stock of the
surviving corporation immediately after the consolidation or merger;     (4)  
Any liquidation or dissolution of the Company;     (5)   The sale or transfer of
all or substantially all of the assets of the Company to parties that are not
within a “controlled group of corporations” (as defined in Section 1563 of the
Code) in which the Company is a member; or

- 14 -



--------------------------------------------------------------------------------



 



  (6)   The occurrence of all three of the following: (i) the Principal
Stockholder Group ceases to be the beneficial owners (as that term is used in
§13(d) of the Exchange Act), directly or indirectly, of twenty percent (20%) or
more of the Company’s capital stock entitled to vote generally in the election
of directors, (ii) any “person” or “group” of persons (as such terms are used in
§13 and 14(d)(2) of the Exchange Act of 1934), other than any member or members
of the Principal Stockholder Group and other than any institutional shareholders
or lenders that are not seeking to exercise control, becomes the beneficial
owner (as that term is used in §13(d) of the Exchange Act), directly or
indirectly, of more shares of the Company’s capital stock entitled to vote
generally in the election of directors than are owned by the Principal
Stockholder Group, and (iii) fewer than twenty percent (20%) of the directors
are designees of the Principal Stockholder Group or employees of members of the
Principal Stockholder Group other than the Company.

      “Company” means MGM Resorts International.         “Compensation
Committee” means the Compensation Committee of the Board of Directors of MGM
Resorts International.         “Competitor” means any person, corporation,
partnership, limited liability company or other entity which is either directly,
indirectly or through an affiliated company, engaged in gaming or proposes to
engage in gaming in the State of Nevada, or in or within a 150 mile radius of
any other jurisdiction in which Employer is engaged in gaming or proposes to
engage in gaming.         “Confidential Information” means, if not already and
generally known to the public or in the gaming industry, all knowledge,
know-how, information, devices or materials, whether of a technical or financial
nature, or otherwise relating in any manner to the business affairs of Employer,
including without limitation, names and addresses of Employer’s customers, any
and all other information concerning customers who utilize the goods, services
or facilities of any hotel and/or casino owned, operated or managed by Employer,
Employer’s casino, hotel, retail, entertainment and marketing practices,
procedures, management policies, any trade secret, including but not limited to
any formula, pattern, compilation, program, device, method, technique or
process, that derives economic value, present or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain any economic value from its disclosure or use, and
any other information regarding the Employer, whether or not any of the
foregoing is subject to or protected by copyright, patent, trademark, registered
or unregistered design, and whether disclosed or communicated (in writing or
orally) before, on or after the date of this Agreement, by Employer to Employee.
Confidential Information shall also specifically include, without limitation,
those documents and reports set forth on Exhibit A attached hereto and
incorporated herein by this reference.         “Disability” means Employee’s
incapacity for medical reasons certified to by Employer’s Physician which
precludes the Employee from performing the essential functions of Employee’s
duties hereunder for a substantially consecutive period of six (6) months or

- 15 -



--------------------------------------------------------------------------------



 



more. (In the event Employee disagrees with the conclusions of Employer’s
Physician, Employee (or Employee’s representative) shall designate an Employee’s
Physician, and Employer’s Physician and Employee’s Physician shall jointly
select a third physician, who shall make the determination.)
“Disputed Claim” means that Employee maintains pursuant to Section 10.5 that
Employer has breached its duty to Employee and Employer has denied such breach.
“Employee’s Good Cause” shall mean (i) the failure of Employer to pay Employee
any compensation when due, save and except a Disputed Claim to compensation; or
(ii) a material reduction in the scope of duties or responsibilities of Employee
or any reduction in Employee’s salary save and except a Disputed Claim.
“Employee’s Physician” shall mean a licensed physician selected by Employee for
purposes of determining Employee’s Disability pursuant to the terms of this
Agreement.
“Employer’s Good Cause” shall mean:

  (1)   Employee’s failure to abide by Employer’s policies and procedures,
misconduct, insubordination, inattention to Employer’s business, failure to
perform the duties required of Employee up to the standards established by the
Employer’s senior management, or other material breach of this Agreement, which
failure or breach is not cured by Employee within thirty (30) days after written
notice thereof from Employer specifying the facts and circumstances of the
alleged failure or breach, provided, however, that such notice and opportunity
to cure shall not be required if, in the good faith judgment of the Board, such
breach is not capable of being cured within thirty (30) days; or     (2)  
Employee’s failure or inability to satisfy the requirements stated in Section 6
above.

“Employer’s Physician” shall mean a licensed physician selected by Employer for
purposes of determining Employee’s Disability pursuant to the terms of this
Agreement.
“Restrictive Period” means the twelve (12) month period immediately following
any separation by Employee from active employment occurring during the
Employment Term; provided, however, that in the event of a termination of your
active employment as described in Section 10.1 or Section 10.6, the Restrictive
Period shall end no later than the end of the Employment Term; and provided,
further, that in the event of a termination of your active employment as
described in Section 10.7, the Restrictive Period shall end on the date of such
termination.
“Section 409A Change in Control Event” means a “change in control event” as
described in Section 409A (as defined in Section 25), which shall include: a
(i) Change in Ownership of the Company, (ii) Change in Effective Control of the
Company, or (iii) Change in the Ownership of Assets of the Company, as described
herein and construed in accordance with Section 409A.

- 16 -



--------------------------------------------------------------------------------



 



  (i)   A Change in Ownership of the Company shall occur on the date that any
one Person acquires, or Persons Acting as a Group acquire, ownership of the
capital stock of the Company that, together with the stock held by such Person
or Group, constitutes more than 50% of the total fair market value or total
voting power of the capital stock of the Company. However, if any one Person is,
or Persons Acting as a Group are, considered to own more than 50% of the total
fair market value or total voting power of the capital stock of the Company, the
acquisition of additional stock by the same Person or Persons Acting as a Group
is not considered to cause a Change in Ownership of the Company or to cause a
Change in Effective Control of the Company (as described below). An increase in
the percentage of capital stock owned by any one Person, or Persons Acting as a
Group, as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock.     (ii)   A
Change in Effective Control of the Company shall occur on the date either (A) a
majority of members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board before the date of the appointment or
election, or (B) any one Person, or Persons Acting as a Group, acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.  
  (iii)   A Change in the Ownership of Assets of the Company shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

    The following rules of construction apply in interpreting the definition of
Section 409A Change in Control Event:

  (A)   A Person means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than employee benefit plans sponsored or maintained by the Company and by
entities controlled by the Company or an underwriter of the capital stock of the
Company in a registered public offering.     (B)   Persons will be considered to
be Persons Acting as a Group (or Group) if they are owners of a corporation that
enters into a merger, consolidation, purchase

- 17 -



--------------------------------------------------------------------------------



 



      or acquisition of stock, or similar business transaction with the
corporation. If a Person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a Group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation. Persons will not be considered to be acting as a Group solely
because they purchase assets of the same corporation at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.     (C)   For purposes of this definition of
Section 409A Change in Control Event, fair market value shall be determined by
Board.     (D)   A Section 409A Change in Control Event shall not include a
transfer to a related person as described in Section 409A.

      For purposes of this definition of Section 409A Change in Control Event,
Section 318(a) of the Code applies to determine stock ownership. Stock
underlying a vested option is considered owned by the individual who holds the
vested option (and the stock underlying an unvested option is not considered
owned by the individual who holds the unvested option). For purposes of the
preceding sentence, however, if a vested option is exercisable for stock that is
not substantially vested (as defined by Treasury Regulation §1.83-3(b) and (j)),
the stock underlying the option is not treated as owned by the individual who
holds the option.

24.   The parties acknowledge that neither Tracinda Corporation nor Kirk
Kerkorian, individually or collectively, is a party to this Agreement or any
exhibit or agreement provided for herein. Accordingly, the parties hereby agree
that in the event (i) there is any alleged breach or default by any party under
this Agreement or any exhibit or agreement provided for herein, or (ii) any
party has any claim arising from or relating to any such agreement, no party,
nor any party claiming through it (to the extent permitted by applicable law),
shall commence any proceedings or otherwise seek to impose any liability
whatsoever against Tracinda Corporation or Kirk Kerkorian by reason of such
alleged breach, default or claim.   25.   Section 409A.

  25.1   This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder (“Section 409A”). If we determine in good faith that any provision of
this Agreement would cause you to incur an additional tax, penalty, or interest
under Section 409A, the Compensation Committee and you shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A or causing
the imposition of such additional tax, penalty, or interest under Section 409A.
The preceding provisions, however, shall

- 18 -



--------------------------------------------------------------------------------



 



      not be construed as a guarantee by us of any particular tax effect to you
under this Agreement.     25.2   “Termination of employment,” “termination of
active employment,” or words of similar import, as used in this Agreement means,
for purposes of any payments under this Agreement that are payments of deferred
compensation subject to Section 409A, your “separation from service” as defined
in Section 409A.     25.3   For purposes of Section 409A, the right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.     25.4   With respect to any reimbursement of
your expenses, or any provision of in-kind benefits to you, as specified under
this Agreement, such reimbursement of expenses or provision of in-kind benefits
shall be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made no later than the end of the calendar year after the year in which
such expense was incurred; and (3) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.  
  25.5   Any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that arises under
Section 10.3 (termination due to Disability), Section 10.4 (Employer’s no cause
termination), Section 10.5 (Employee’s Good Cause termination), and Section 10.7
(termination after a Change of Control), and any other provision of this
Agreement, on account of your separation from service while you are a “specified
employee” (as defined under Section 409A), and is scheduled to be paid or
provided within six months after such separation from service (the aggregate of
such scheduled payments, the “Delayed Payment”) shall, in lieu thereof, be paid
or provided, as adjusted for interest, within fifteen (15) days after the end of
the six-month period beginning on the date of such separation from service or,
if earlier, within fifteen (15) days after the appointment of the personal
representative or executor of your estate following your death. For purposes of
the foregoing, interest shall accrue at the prime rate of interest published in
the northeast edition of The Wall Street Journal on the date of your separation
from service. In addition, in the event that you must incur legal fees or costs
to enforce payment of any amounts subject to the six-month delay of payment
under this Agreement, we will pay all reasonable attorney’s fees associated with
such action.

26.   Rabbi Trust. We will, within five (5) business days after termination of
your active employment, make an irrevocable contribution of an amount equal to
the aggregate amount of any payments due to you following termination of active
employment to a grantor trust established consistent with the terms of Revenue
Procedure 92-64, 1992-2 C.B. 422 (Aug. 17, 1992) with a financial institution
approved by you, which approval will not be

- 19 -



--------------------------------------------------------------------------------



 



    withheld unreasonably, serving as the third-party trustee thereof, under the
terms of which the assets of the trust may be used, in the absence of our
insolvency, solely for purposes of fulfilling our obligation to make such
payments to you. In the event that the provisions of Section 25.5 shall apply to
any payment obligation under this Agreement, interest shall accrue with respect
to such Delayed Payment in accordance with Section 25.5.

[Signature page immediately follows.]

- 20 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement in
Las Vegas, Nevada, as of the date first written above.

                  EMPLOYEE — ROBERT H. BALDWIN       EMPLOYER — MGM RESORTS
INTERNATIONAL    
 
               
/s/ Robert H. Baldwin
 
      By:   /s/ James M. Murren
 
Name:    
 
          Title:    

- 21 -



--------------------------------------------------------------------------------



 



EXHIBIT A

      Name of Report   Generated By  
Including, but not limited to:
   
 
   
Arrival Report
  Room Reservation
 
   
Departure Report
  Room Reservation
 
   
Master Gaming Report
  Casino Audit
 
   
Department Financial Statement
  Finance
 
   
$5K Over High Action Play Report
  Casino Marketing
 
   
$50K Over High Action Play Report
  Casino Marketing
 
   
Collection Aging Report(s)
  Collection Department
 
   
Accounts Receivable Aging
  Finance
 
   
Marketing Reports
  Marketing
 
   
Daily Player Action Report
  Casino Operations
 
   
Daily Operating Report
  Slot Department
 
   
Database Marketing Reports
  Database Marketing

- 22 -



--------------------------------------------------------------------------------



 



EXHIBIT B
PERMITTED OUTSIDE ACTIVITIES
Director, Keep Memory Alive Foundation

- 23 -



--------------------------------------------------------------------------------



 



EXHIBIT C
ARBITRATION
This Exhibit C sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit C shall be considered to be a
part of the Agreement.

1.   Except for a claim by either Employee or Employer for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement, the breach hereof, or Employee’s
employment by Employer, including without limitation any claim involving the
interpretation or application of the Agreement or wrongful termination or
discrimination claims, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit C covers any claim Employee might have against any
officer, director, employee, or agent of Employer, or any of Employer’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by Employer and Employee to arbitrate differences, rather
than litigate them before courts or other bodies, provide consideration for each
other, in addition to other consideration provided under the Agreement.   2.  
Claims Subject to Arbitration. This Exhibit C covers all claims arising in the
course of Employee’s employment by Employer except for those claims specifically
excluded from coverage as set forth in paragraph 3 of this Exhibit C. It
contemplates mandatory arbitration to the fullest extent permitted by law. Only
claims that are justiciable under applicable state or federal law are covered by
this Exhibit C. Such claims include any and all alleged violations of any state
or federal law whether common law, statutory, arising under regulation or
ordinance, or any other law, brought by any current or former employees. Such
claims may include, but are not limited to, claims for: wages or other
compensation; breach of contract; torts; work-related injury claims not covered
under workers’ compensation laws; wrongful discharge; and any and all unlawful
employment discrimination and/or harassment claims.   3.   Claims Not Subject to
Arbitration. Claims under state workers’compensation statutes or unemployment
compensation statutes are specifically excluded from this Exhibit C. Claims
pertaining to any of Employer’s employee welfare benefit and pension plans
(other than claims pertaining to benefits provided under Section 10 of the
Agreement or the SARs Agreements) are excluded from this Exhibit C. In the case
of a denial of benefits under any of Employer’s employee welfare benefit or
pension plans, the filing and appeal procedures in those plans must be utilized.
Claims by Employer for injunctive or other relief for violations of
non-competition and/or confidentiality agreements are also specifically excluded
from this Exhibit C.   4.   Non-Waiver of Substantive Rights. This Exhibit C
does not waive any rights or remedies available under applicable statutes or
common law. However, it does waive Employee’s right to pursue those rights and
remedies in a judicial forum. By signing the Agreement

- 24 -



--------------------------------------------------------------------------------



 



    and the acknowledgment at the end of this Exhibit C, the undersigned
Employee voluntarily agrees to arbitrate his or her claims covered by this
Exhibit C.   5.   Time Limit to Pursue Arbitration; Initiation. To ensure timely
resolution of disputes, Employee and Employer must initiate arbitration within
the statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim, or one year, whichever is shorter, except that the
statute of limitations imposed by relevant law shall solely apply in
circumstances where such statute of limitations cannot legally be shortened by
private agreement. The failure to initiate arbitration within this time limit
will bar any such claim. The parties understand that Employer and Employee are
waiving any longer statutes of limitations that would otherwise apply, and any
aggrieved party is encouraged to give written notice of any claim as soon as
possible after the event(s) in dispute so that arbitration of any differences
may take place promptly. The parties agree that the aggrieved party must, within
the time frame provided by this Exhibit C, give written notice of a claim to the
President of Employer with a copy to MGM Resorts International’s Executive Vice
President and General Counsel. Written notice shall identify and describe the
nature of the claim, the supporting facts and the relief or remedy sought.   6.
  Selecting an Arbitrator. This Exhibit C mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.   7.  
Representation/Arbitration Rights and Procedures.

  a.   Employee may be represented by an attorney of his/her choice at his/her
own expense.     b.   The arbitrator shall apply the substantive law (and the
law of remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable. In all cases, this Exhibit C
shall provide for the broadest level of arbitration of claims between an
employer and employee under Nevada law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.     c.   The
arbitrator shall have no authority to award non-economic damages or punitive
damages except where such relief is specifically authorized by an applicable
state or federal statute or common law. In such a situation, the arbitrator
shall specify in the award the specific statute or other basis under which such
relief is granted.     d.   The applicable law with respect to privilege,
including attorney-client privilege, work product, and offers to compromise must
be followed.

- 25 -



--------------------------------------------------------------------------------



 



  e.   The parties shall have the right to conduct reasonable discovery,
including written and oral (deposition) discovery and to subpoena and/or request
copies of records, documents and other relevant discoverable information
consistent with the procedural rules of JAMS. The arbitrator shall decide
disputes regarding the scope of discovery and shall have authority to regulate
the conduct of any hearing and/or trial proceeding. The arbitrator shall have
the right to entertain a motion to dismiss and/or motion for summary judgment.  
  f.   The parties shall exchange witness lists at least thirty (30) days prior
to the trial/hearing procedure. The arbitrator shall have subpoena power so that
either Employee or Employer may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a posthearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.     g.   Any
arbitration hearing or proceeding shall take place in private, not open to the
public, in Las Vegas, Nevada.

8.   Arbitrator’s Award. The arbitrator shall issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law. The award shall be rendered promptly,
typically within thirty (30) days after conclusion of the arbitration hearing,
or the submission of post-hearing briefs if requested. The arbitrator may not
award any relief or remedy in excess of what a court could grant under
applicable law. The arbitrator’s decision is final and binding on both parties.
Judgment upon an award rendered by the arbitrator may be entered in any court
having competent jurisdiction.

  a.   Either party may bring an action in any court of competent jurisdiction
to compel arbitration under this Exhibit C and to enforce an arbitration award.
    b.   In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Employee which is subject to
arbitration under this Exhibit C, Employee hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Employee’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit C.

9.   Fees and Expenses. Employer shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Employee is
the party initiating the claim, Employee will contribute an amount equal to the
filing fee to initiate a claim in the court of general jurisdiction in the state
in which Employee is (or was last) employed by Employer. Employee and Employer
shall each pay for their own expenses, attorney’s fees (a party’s responsibility
for his/her/its own attorney’s fees is only limited by any applicable statute
specifically providing that attorney’s fees may be awarded as a remedy), and
costs and fees regarding witness, photocopying and other preparation expenses.
If any party prevails on a statutory claim that affords the prevailing party
attorney’s fees and costs, or if there is a written agreement providing for
attorney’s fees

-26-



--------------------------------------------------------------------------------



 



    and/or costs, the arbitrator may award reasonable attorney’s fees and/or
costs to the prevailing party, applying the same standards a court would apply
under the law applicable to the claim(s).   10.   The arbitration provisions of
this Exhibit C shall survive the termination of Employee’s employment or active
employment with Employer and the expiration of the Agreement. These arbitration
provisions can only be modified or revoked in a writing signed by both parties
and which expressly states an intent to modify or revoke the provisions of this
Exhibit C.   11.   The arbitration provisions of this Exhibit C do not alter or
affect the termination provisions of this Agreement.   12.   Capitalized terms
not defined in this Exhibit C shall have the same definition as in the Agreement
to which this is Exhibit C.   13.   If any provision of this Exhibit C is
adjudged to be void or otherwise unenforceable, in whole or in part, such
adjudication shall not affect the validity of the remainder of Exhibit C. All
other provisions shall remain in full force and effect.

ACKNOWLEDGMENT
BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT C IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT C CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES TO WHICH IT IS EXHIBIT
C, AND THEY AGREE TO ABIDE BY ITS TERMS.
The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit C, they are waiving the right to pursue claims covered by this Exhibit C
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit C does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit C voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit C.
Employee further acknowledges that Employee has been given the opportunity to
discuss this Exhibit C with Employee’s private legal counsel and that Employee
has availed himself/herself of that opportunity to the extent Employee wishes to
do so.

              EMPLOYEE — ROBERT H. BALDWIN       EMPLOYER — MGM RESORTS
INTERNATIONAL
 
           
/s/ Robert H. Baldwin
      By:   /s/ James M. Murren 
 
           
 
      Name:    
 
      Title:    

- 27 -



--------------------------------------------------------------------------------



 



APPENDIX A
POLICY ON RECOVERY OF INCENTIVE COMPENSATION IN EVENT OF
FINANCIAL RESTATEMENT
     The following rules shall apply if (1) there is a restatement of the
Company’s financial statements for the fiscal year for which a bonus is paid,
other than a restatement due to changes in accounting principles or applicable
law, and (2) the Compensation Committee determines that a participant has
received an “excess bonus” for the relevant fiscal year.

  1.   The amount of the excess bonus shall be equal to the difference between
the bonus paid to the participant and the payment or grant that would have been
made based on the restated financial results.     2.   The requirement to repay
the excess bonus shall only exist if the Audit Committee has taken steps to
consider restating the financials prior to the end of the third year following
the year in question.     3.   The Compensation Committee may take such action
in its discretion that it determines appropriate to recover the excess bonus,
which discretion includes the ability of the Compensation Committee to recover
less than all of, or none of, the excess bonus. Such actions may include
recovery of such amount from the participant from any of the following sources:
prior incentive compensation payments, future payments of incentive
compensation, cancellation of outstanding equity awards, future equity awards,
gains realized on the exercise of stock options, and direct repayment by the
participant. Participant’s receipt of the bonus constitutes his agreement that,
if requested by the Compensation Committee, he shall repay to the Company the
excess bonus within 90 days of the time that he is notified by the Committee of
the overpayment. Application of this policy does not preclude the Company from
taking any other action to enforce a participant’s obligations to the Company,
including termination of employment or institution of civil or criminal
proceedings.

     This Policy shall be applicable to all incentive compensation paid
subsequent to the adoption of the Policy, except as otherwise determined by the
Compensation Committee.
     This Policy is in addition to the requirements of Section 304 of the
Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief Executive
Officer and Chief Financial Officer.

- 28 -